      Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.381 Page 1 of 29




 1

 2

 3

 4

 5

 6

 7                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,              )   Case No.: 20-CR-2667-GPC
                                            )
10                     Plaintiff,           )   ORDER GRANTING IN PART AND
                                            )   DENYING IN PART
           vs.                              )   DEFENDANT’S MOTION FOR
11                                          )   ACCESS TO GRAND JURY AND
                                            )   JUROR RECORDS
12   MIGUEL RAMIREZ-ORTIZ,                  )
                                            )   [ECF No. 32]
13                     Defendant.           )
                                            )
                                            )
14                                          )
                                            )
15                                          )

16                                  INTRODUCTION

17         Defendant Miguel Ramirez-Ortiz (“Defendant” or “Ramirez”) moves for

18   access to jury selection records and grand jury materials. ECF No. 32. The

19   Government has filed its response in opposition, ECF No. 34, and Defendant filed

20   a reply. ECF No. No. 35. Hearings were held on the motion on March 17 and



                                                                             20cr2667-GPC
      Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.382 Page 2 of 29




 1   April 14, 2021. Upon review of the pleadings and consideration of the arguments

 2   of counsel and the applicable law, Defendant’s motions are GRANTED in part and

 3   DENIED in part.

 4      A. BACKGROUND

 5         On September 1, 2020, during the COVID-19 pandemic, a grand jury

 6   returned an indictment against Ramirez, charging him with possession of

 7   methamphetamine with intent to distribute in violation of 21 U.S.C. § 841 (a)(1).

 8   The grand jury that returned the indictment was impaneled on November 19, 2019.

 9   On March 17, 2020, due to the COVID-19 pandemic, Chief Judge Larry Alan

10   Burns issued an order suspending grand jury proceedings until April 16, 2020.

11   (Order of the Chief Judge (“OCJ”) #18.) On April 15, 2020, Chief Judge Burns

12   issued an order extending the suspension of grand jury proceedings until May 16,

13   2020. (OCJ #24.) On May 14, 2020, Chief Judge Burns provided grand jurors a

14   Letter with attached COVID-19 Precautions. On May 15, 2020, Chief Judge Burns

15   issued an order that permitted grand jury proceedings to resume starting on May

16   20, 2020, stating that the grand jury proceedings “may be conducted subject to

17   limitations imposed by the Court in consultation with the United States Attorney’s

18   Office.” (OCJ #27.)

19         On March 16, 2021, Defendant filed a motion seeking 23 categories of

20   documents relying on the Jury Selection and Service Act of 1968 and the Sixth


                                              2
                                                                               20cr2667-GPC
      Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.383 Page 3 of 29




 1   Amendment. ECF No. 32. As an initial matter, Mr. Ramirez-Ortiz declares that he

 2   intends to use the records produced to “determine whether [there is] a potentially

 3   meritorious jury challenge” under the JSSA. Id. at 7. However, it appears that the

 4   motion is primarily prompted by concerns that the Clerk and Court would have

 5   responded to the pandemic in ways that denied the Defendant his Sixth

 6   Amendment right to a representative grand and petit jury. Id. at 1. He also seeks

 7   records that are described as “ministerial” which bear on grand jury procedures

 8   under Federal Rule of Criminal Procedure 6. Id.

 9      B. LEGAL STANDARD

10         The Jury Selection and Service Act of 1968 (the “JSSA”), 28 U.S.C. §§

11   1861–67, implements “the policy of the United States that all litigants in Federal

12   courts entitled to trial by jury shall have the right to grand and petit juries selected

13   at random from a fair cross section of the community in the district or division

14   wherein the court convenes.” Id. § 1861. This policy is consistent with the Sixth

15   Amendment guarantee of “a jury drawn from a fair cross section of the

16   community.” United States v. Hernandez-Estrada, 749 F.3d 1154, 1158-59 (9th

17   Cir. 2014). At the same time, a defendant is not entitled to a jury of any particular

18   composition. United States v. Mitchell, 502 F.3d 931, 951 (9th Cir. 2007) (quoting

19   Taylor v. Louisiana, 419 U.S. 522, 538 (1975))

20         Under the JSSA, each district must “devise and place into operation a


                                                 3
                                                                                    20cr2667-GPC
      Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.384 Page 4 of 29




 1   written plan for random selection of grand and petit jurors” that complies with the

 2   JSSA’s procedural and substantive requirements. 28 U.S.C. § 1863(a). At the time

 3   that the indictment was returned in this case, the Southern District of California

 4   had implemented its Jury Plan in Civil Rule 83.10. See Civil Rule 83.10 Jury

 5   Selection Plan (adopted November 19, 2019). The grand jury that indicted

 6   Defendant was impaneled November 19, 2019 prior to the pandemic. With respect

 7   to the petit jury panel in this case, a jury trial has not been set and it is unknown

 8   whether the Jury Plan will be affected, if at all.

 9         As an enforcement mechanism, the JSSA permits a criminal defendant to

10   “move to dismiss the indictment or stay the proceedings against him on the ground

11   of substantial failure to comply with the provisions of [the JSSA] in selecting the

12   grand or petit jury.” 28 U.S.C. § 1867(a). Such a motion may be brought to

13   establish either a violation of the basic fair cross section right, see United States v.

14   Patel, 996 F.2d 1229 (9th Cir. 1993), or a “substantial failure to comply” with

15   specific procedures required by the Act, see United States v. Erickson, 75 F.3d

16   470, 477 (9th Cir. 1996). The JSSA bars access to “[t]he contents of records or

17   papers used by the jury commission or clerk in connection with the jury selection

18   process” while a case is pending, except “as may be necessary in the preparation or

19   presentation of a motion” by a party claiming a violation of the JSSA. 28 U.S.C. §

20   1867(f). The defendant “shall be allowed to inspect, reproduce, and copy such


                                                 4
                                                                                    20cr2667-GPC
      Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.385 Page 5 of 29




 1   records or papers at all reasonable times during the preparation and pendency of

 2   such a motion.” Id.

 3         The U.S. Supreme Court has observed that, under § 1867(f), “a litigant has

 4   essentially an unqualified right” to inspect the jury selection materials described

 5   therein. Test v. United States, 420 U.S. 28, 30 (1975). As the Supreme Court has

 6   explained, “without inspection, a party almost invariably would be unable to

 7   determine whether he has a potentially meritorious jury challenge.” Id.; see also

 8   United States v. Beaty, 465 F.2d 1376, 1382 (9th Cir. 1972) (holding that

 9   defendant “had a right to make the inspection before he made a motion to

10   challenge the jury under § 1867(a)”). Moreover, access to the relevant records may

11   not be conditioned on a defendant first showing a probability of success on the

12   merits of the jury challenge. Id. at 1380–81; see also United States v. Diaz, 236

13   F.R.D. 470, 477 (N.D. Cal. 2006). However, the JSSA “is not a license for

14   litigants to rummage at will through all jury-related records maintained by the

15   Clerk of Court.” United States v. Rice, 489 F.Supp.2d 1312, 1316 (S.D. Ala.

16   2007)).

17         Defendants seek the requested documents in order to determine whether to

18   file a motion challenging the selection of the grand jury under 28 U.S.C. § 1867(a).

19   In this regard, he seeks to enforce his unqualified right to records or papers that

20   were used by the Clerk to determine the composition of the grand jury that indicted


                                                5
                                                                                  20cr2667-GPC
      Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.386 Page 6 of 29




 1   him. In addition to relying on his unqualified right to records, Defendant also

 2   asserts that the COVID-19 pandemic “specifically, the different experiences of and

 3   reactions to the pandemic among distinctive groups, as well as changes in Southern

 4   District policy in response to the virus—has raised additional reason for concern.”

 5   Id. at 8.

 6      C. DISCUSSION

 7          1. Requests for Records

 8          While the Government does not dispute that Defendant has an unqualified

 9   right to the “records or papers used by the ... clerk in connection with the jury

10   selection process” in order to determine whether to file a § 1867(a) motion, the

11   parties disagree as to what qualifies as records or papers used by the clerk in

12   connection with the jury selection process. See Opp. at 3-4. The Court therefore

13   will address each of the categories of requested documents and determine whether

14   they are covered by the JSSA.

15          At the outset, the Court agrees with the parties that information sought to

16   challenge the selection of the petit jury is premature. Accordingly, to the extent the

17   requests below are granted, at this time they are granted only with respect to the

18   selection of the grand jury that returned the indictment in Defendant’s case.

19   1) The Juror Selection Plan for the Southern District of California currently in

20   effect and at the time grand jurors were summoned in this case, or confirmation


                                               6
                                                                                  20cr2667-GPC
      Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.387 Page 7 of 29




 1   that that plan has at all such times been codified in its entirety at Local Civil Rule

 2   83.10.

 3   ORDER: The Government does not oppose this request but notes that it is moot

 4   “because the current and former Jury Selection Plans are available on the Court’s

 5   public website.” Opp. at 9. However, it appears that the Court’s public website

 6   only has available Jury Selection Plans dating back to General Order #147-H,

 7   which was adopted on October 15, 2020. The Court will therefore GRANT this

 8   request to the extent it relates to the previous Jury Selection Plan found in former

 9   Civil Rule 83.10 Jury Selection Plan. The Court will direct the Clerk to provide the

10   Jury Selection Plan that was in effect at the time grand jurors were summoned in

11   this case.

12   2. Any temporary Juror Selection Plan or Order utilized to accommodate the

13   ongoing COVID-19 pandemic.

14   ORDER: The Court has been informed by the Clerk that there has been no

15   temporary Juror Selection Plan or Order used to accommodate the pandemic. The

16   Court therefore DENIES this request as MOOT.

17   3) Any Divisional or District AO-12 or JS-12 forms created which relate to the

18   Master Jury Wheel and the Qualified Jury Wheel that were used to summon grand

19   or trial jurors in the case. (Title 28 U.S.C. § 1863(a) requires the district courts to

20   submit these forms at the appropriate times.)


                                                 7
                                                                                    20cr2667-GPC
      Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.388 Page 8 of 29




 1   ORDER: The Court GRANTS this request. The Court is informed that Defendant

 2   has the 2018 and 2019 AO-12 forms and will direct the Clerk to provide any other

 3   AO-12 forms that may exist that are responsive to the request.

 4   4) Any other statistical or demographic analyses produced to ensure the quality of

 5   the Master Jury Wheel and Qualified Jury Wheel used to summon grand jurors in

 6   this case, and to ensure those Wheels’ complied with applicable law and the

 7   Constitution.

 8   ORDER: The Court has been informed by the Clerk that there are no statistical or

 9   demographic analyses produced other than the AO-12 forms.

10   5) The date when the Master Jury Wheel that was used to summon grand jurors in

11   this case was refilled.

12   ORDER: The Government does not oppose this request but notes it is moot

13   because the information is contained on the AO-12s possessed by Defense counsel.

14   Opp. at 9. On reply, Defendant does not contend that the AO-12s are insufficient to

15   determine the information sought in this request. Thus, Defense counsel either

16   already possesses the information or would obtain the information if any other

17   relevant AO-12 forms are produced pursuant to the Court’s order with respect to

18   Request #3. The Court therefore finds this request MOOT.

19   6) The “general notice for public review . . . explaining the process by which

20   names are periodically and randomly drawn,” 28 U.S.C. § 1864(a), or confirmation


                                              8
                                                                                20cr2667-GPC
      Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.389 Page 9 of 29




 1   that Local Civil Rule 83.10 fulfills that obligation in its entirety.

 2   ORDER: The Government does not oppose this request, but states it is moot

 3   because this information is available on the Court’s public website. Opp. at 10.

 4   However, the Court notes that Local Civil Rule 83.10 is no longer in force and is

 5   not available on the Court website. See generally Civ. L.R.; G.O. #147-J. The

 6   Court GRANTS the request and will direct the Clerk to provide the “general notice

 7   for public review . . . explaining the process by which names are periodically and

 8   randomly drawn” that was applicable on the date when the grand jurors were

 9   summoned and/or empaneled in this case, or to confirm that former Local Civil

10   Rule 83.10 fulfilled this obligation in its entirety as of the date when the grand

11   jurors were summoned and/or empaneled in this case.

12   7) The date when grand jurors were summoned and/or empaneled in this case.

13   ORDER: The Government does not oppose this request. Opp. at 9. The Court

14   therefore GRANTS this request.

15   8) The number of persons summoned from the Qualified Jury Wheel to be

16   considered as grand jurors in this case.

17   ORDER: The Government does not oppose this request to the extent it is sought to

18   challenge the selection of the grand jury in this case. Opp. at 9. The Court therefore

19   GRANTS this request. The Clerk of Court shall provide this information to the

20   extent that this information is retained.


                                                 9
                                                                                  20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.390 Page 10 of 29




 1   9) The calculations of proportionality as described in Local Civil Rule 83.10(d)(3).

 2   ORDER: The Government opposes the request as a “non-juror selection record.”

 3   See Opp. at 11. The Court disagrees. The former Local Civil Rule 83.10(d)(3)

 4   provided that “random selections of names from the master jury wheel, including

 5   source lists by data computer personnel, must ensure that each county within the

 6   district is substantially proportionately represented in the master wheel in

 7   accordance with 28 U.S.C. §1863(b)(3).” Civ. L.R. 83.10(d)(3) (former). Any

 8   calculation of the county proportionality in the master jury wheel is therefore “used

 9   by the jury commission or clerk in connection with the jury selection process.” 28

10   U.S.C. § 1867(f). Further, it could potentially support either a challenge under the

11   JSSA based upon a substantial deviation from the Court’s Jury Selection Plan or a

12   fair cross section claim. E.g., United States v. Holmes, No. 18-CR-00258-EJD-1,

13   2020 WL 5408163, at *6 (N.D. Cal. Sept. 9, 2020); United States v. Cloud, No.

14   1:19-CR-02032-SMJ-01, 2020 WL 4381608, at *3 (E.D. Wash. July 27, 2020).

15   The Court therefore GRANTS the request insofar as the Clerk’s Office retains such

16   information with respect to the master jury wheel from which Defendant’s grand

17   jury was drawn; however, the Clerk’s Office shall not be required to undertake any

18   new calculations. See United States v. Corbett, No. 20-CR-213(KAM), 2020 WL

19   5803243, at *9 (E.D.N.Y. Aug. 21, 2020), reconsideration denied, No. 20-CR-

20   213(KAM), 2020 WL 5802315 (E.D.N.Y. Sept. 29, 2020); United States v.


                                              10
                                                                                    20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.391 Page 11 of 29




 1   Fitzgerald, No. 1:17-CV-00506, 2021 WL 1206556, at *3 (D. Md. Mar. 31, 2021).

 2   10) The calculations of proportionality as described in the Local Civil Rule

 3   83.10(e)(7)(A).

 4   ORDER: The Court GRANTS this request with respect to the qualified jury wheel

 5   to the same extent as Request #9.

 6   11) The Master Wheel as described in Local Civil Rule 83.10(d), in electronic and

 7   accessible form.

 8   ORDER: Several of Defendant’s requests seek personal identifying information of

 9   the jurors pursuant to a protective order. See Mot. at 13. Although Defendant

10   maintains that such information is necessary for his expert to track jurors through

11   different data sets, this is inconsistent with the declaration previously filed by the

12   expert, see ECF No. 24-1 ¶¶ 7, 13 –15, and many courts that have considered this

13   issue have refused to permit disclosure of personally identifying information. E.g.,

14   United States v. Todd, No. 20-CR-256 (KAM), 2020 WL 5981673, at *3

15   (E.D.N.Y. Oct. 8, 2020); Fitzgerald, 2021 WL 1206556, at *3; Cloud, 2020 WL

16   4381608, at *5–6; United States v. Shader, 472 F. Supp. 3d 1, 4 (E.D.N.Y. 2020).

17   The Court finds that personal identifying information such as the juror’s name,

18   address, and exact date of birth is unnecessary for the preparation of Defendant’s

19   motion.

20         Defendant alternatively requests “that the materials be redacted to show


                                               11
                                                                                   20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.392 Page 12 of 29




 1   Juror Number, Race, Gender, Hispanic Ethnicity, Year of Birth, County, and Zip

 2   Code,” and describes this as “the minimum information Mr. Martin needs to do his

 3   work effectively.” ECF No. 35 at 10. The Court finds that such information may

 4   be necessary to the preparation of a motion that challenges the procedures under

 5   the JSSA or that presents a fair cross section of the community claim. Contrary to

 6   the Government’s suggestion, Defendant need not present an articulable claim

 7   before gaining access to these materials. See Beaty, 465 F.2d at 1382; cf. Todd,

 8   2020 WL 5981673, at *4 (granting similar request); Shader, 472 F. Supp. 3d at 6

 9   (same); Holmes, 2020 WL 5408163, at *5 (same).

10         The Court therefore GRANTS in part and DENIES in part Defendant’s

11   request. The Court will direct the Clerk to produce the master jury wheel from

12   which the grand jury that returned the indictment in Defendant’s case originated,

13   subject to redactions of the juror’s name, address, date of birth (other than year),

14   and any other personal identifying information excluding “Juror Number, Race,

15   Gender, Hispanic Ethnicity, Year of Birth, County, and Zip Code.”

16   12) The Qualified Jury Wheel as described in Local Civil Rule 83.10(e), in

17   electronic and accessible form.

18   ORDER: The Court GRANTS in part and DENIES in part this request to the same

19   extent as Request #11. The Court will direct the Clerk to produce the qualified jury

20   wheel from which the grand jury that returned the indictment in Defendant’s case


                                               12
                                                                                  20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.393 Page 13 of 29




 1   originated, subject to redactions of the juror’s name, address, and any other

 2   personal identifying information excluding “Juror Number, Race, Gender,

 3   Hispanic Ethnicity, Year of Birth, County, and Zip Code.”

 4   13) Status Codes for potential jurors who were selected from the Master Jury

 5   Wheel for qualification but either had their qualification form returned by the

 6   postal service, did not respond, or were disqualified or exempted from jury service.

 7   The data should be in electronic and accessible form. For each juror, the data

 8   should include whether the form was returned Undeliverable, whether the form

 9   was Not Returned, and Reason for Disqualification.

10   ORDER: The Government contends that this information would not be relevant to

11   a motion under 28 U.S.C. § 1867. However, this information could potentially

12   demonstrate whether the District’s juror selection processes cause jurors from

13   particular groups to be disproportionately disqualified or excused from jury

14   service, or whether any differences are instead due to response rates. See Todd,

15   2020 WL 5981673, at *5 (granting similar request); Fitzgerald, 2021 WL

16   1206556, at *6 (granting request for excuses given by potential jurors). The

17   information would also be relevant to a claim that the jury selection process

18   substantially fails to comply with the JSSA. See Holmes, 2020 WL 5408163, at *5

19   (noting how information related to excusal and disqualification could be relevant to

20   a JSSA claim); cf. United States v. Erickson, 75 F.3d 470, 477 (9th Cir. 1996)


                                              13
                                                                                20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.394 Page 14 of 29




 1   (noting that the JSSA’s goals include “determining disqualifications, excuses,

 2   exemptions and exclusions on the basis of objective criteria only.”).

 3         As for the Government’s contention that disclosure of grand jury records is

 4   not permitted for a challenge against minor infractions of the JSSA, the Court

 5   notes that Defendant will be unable to determine whether any violation is

 6   substantial or de minimis without access to the underlying information. Contra

 7   Diaz, 236 F.R.D. at 483. The Court accordingly GRANTS the request. The Court

 8   therefore will direct the Clerk to provide this information to the extent it is

 9   retained, with any personal identifying information redacted.

10   14) All persons and their juror status for persons whose juror summons and

11   qualification form were not returned or returned as undeliverable.

12   ORDER: The Court GRANTS the request for the reasons outlined above as to

13   Request #13. The Court therefore will direct the Clerk to provide this information

14   to the extent it is retained, with any personal identifying information redacted.

15   15) All persons summoned to appear in the Clerk’s Office to complete a personal

16   interview with the clerk as described in Local Civil Rule 83.10(d)(7)(C).

17   ORDER: The Court has been informed that the Clerk’s Office does not summon

18   individuals to appear for a personal interview.

19   16) All persons selected as potential grand jurors in this case.

20   ORDER: The Government opposes this request to the extent Defendant seeks the


                                               14
                                                                                   20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.395 Page 15 of 29




 1   information of persons actually selected as grand jurors in this case, and notes that

 2   otherwise request is duplicative of Request #12. Opp. at 14. Defendant replies that

 3   he does not contend that this data alone would support a JSSA challenge but is

 4   requesting this data is to conduct an accuracy check to determine whether the

 5   Clerk’s Office provided master and qualified wheel data for the wrong year. ECF

 6   No. 35 at 12. The justification offered for the data appears to be only tangentially

 7   related to the preparation of Defendant’s motion and thus not information that

 8   “may be necessary” to the preparation of a motion. Given that the defendant is not

 9   entitled to a grand jury that reflects a fair cross section of the community, the Court

10   DENIES this request.

11   17) The sources of data in electronic form for the Master Jury Wheel used to

12   summon grand jurors in this case as described in Local Rule 83.10(d)(1)–(2).

13   ORDER: The Court finds this information, to the extent it is retained by the

14   Clerk’s Office, qualifies as a record used by the Clerk in connection with the jury

15   selection process that may be necessary for the preparation of a motion challenging

16   the creation of the master wheel. 18 U.S.C. § 1867(f); cf. United States v. Eldarir,

17   No. 20-CR-243 (LDH), 2020 WL 6545894, at *5 (E.D.N.Y. Nov. 6, 2020)

18   (granting similar request); Shader, 472 F. Supp. 3d at 6 (same); Cloud, 2020 WL

19   4381608, at *5 (same). The Court therefore GRANTS the request, subject to the

20   restrictions on revealing personal identifying information noted above.


                                               15
                                                                                 20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.396 Page 16 of 29




 1   18) The juror qualification and/or summons forms for persons summoned to

 2   potentially become grand or trial jurors in this case.

 3   ORDER: The Court finds that the disclosure of this information, with appropriate

 4   protection of personal identifying information, is consistent with 18 U.S.C. §

 5   1867(f). The Court disagrees with the Government that the information is

 6   protected from disclosure under Federal Rule of Criminal Procedure 6(e), as juror

 7   qualification forms are used to determine whether an individual will be qualified to

 8   serve on a grand jury, prior to any grand jury being impaneled. Opp. at 14; cf.

 9   United States v. Dynavac, Inc., 6 F.3d 1407, 1411 (9th Cir. 1993) (citation omitted)

10   (the purpose of Rule 6(e) is “only to protect against disclosure of what is said or

11   takes place in the grand jury room”). The Court thus GRANTS the request for the

12   same reasons as Requests #13 and #14. See Todd, 2020 WL 5981673, at *6

13   (granting similar request); cf. Hirst v. Gertzen, 676 F.2d 1252, 1259 (9th Cir. 1982)

14   (noting that returned jury qualification forms could reveal whether intentional

15   discrimination infected selection process). However, the Court is cognizant of the

16   privacy concerns that may arise were these forms to be produced and distributed

17   outside of the Clerk’s Office. The Court therefore will direct the Clerk to permit

18   inspection of these forms in the Clerk’s Office by Defendant’s counsel, subject to

19   the protective order below.

20   19) Any temporary or alternative juror qualification and/or summons forms


                                               16
                                                                                 20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.397 Page 17 of 29




 1   utilized to accommodate the ongoing COVID-19 pandemic.

 2   ORDER: Defendant agrees with the Government that this request is premature,

 3   because the grand jury would not have received qualification or summons forms

 4   affected by the pandemic and the jury trial has not yet been scheduled. Opp. at 14;

 5   ECF No. 35 at 7. The Court therefore considers this request withdrawn.

 6   20) The disposition of each summoned grand or trial juror in this case as to

 7   excusal, deferment, disqualification or selection.

 8   ORDER: The Court finds this information would be necessary for Defendant to

 9   determine whether the post-summons jury selection process substantially failed to

10   comply with the JSSA and would also be relevant to a fair cross-section claim.

11   This information could reveal whether groups were excused, deferred, or

12   disqualified at substantially different rates, which could indicate that the selection

13   process is not sufficiently “random” or fails to substantially comply with the JSSA.

14   The Court therefore GRANTS the request for the same reasons as Requests #13,

15   #14, and #18. Cf. Holmes, 2020 WL 5408163, at *7 (granting similar request);

16   Todd, 2020 WL 5981673, at *6 (same). The Court therefore will direct the Clerk

17   to provide this information to the extent it is retained, with any personal identifying

18   information redacted.

19   21) The attendance record and reason for absence by date for each grand juror.

20   ORDER: The Court notes that the Ninth Circuit in In re Special Grand Jury raised


                                               17
                                                                                  20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.398 Page 18 of 29




 1   the possibility, but refrained from holding, that attendance records and records of

 2   substitutions could “run[] afoul of the doctrine of grand jury secrecy” in the

 3   context of the public right of access to judicial records and outside of the right

 4   afforded to a defendant under § 1867(f). In re Special Grand Jury (for Anchorage,

 5   Alaska), 674 F.2d 778, 782, n.4 (9th Cir. 1982). As such, 28 U.S.C. § 1867(f) may

 6   provide a basis for broader disclosure than what was suggested in that case, given

 7   that the statute provides for the disclosure of records not otherwise available to the

 8   public. 28 U.S.C. § 1867(f). But the limited exception in 28 U.S.C. § 1867(f)

 9   cannot be read so broadly as to swallow the long-standing rule regarding the

10   secrecy of grand jury proceedings. Indeed, courts have determined that revealing

11   the names of grand jurors would impinge upon the ability of potential future grand

12   jurors to deliberate freely or otherwise is protected from disclosure under the grand

13   jury secrecy doctrine. See, e.g., Senate of the Com. of Puerto Rico on Behalf of

14   Judiciary Comm. v. U.S. Dep’t of Just., 823 F.2d 574, 582 (D.C. Cir. 1987). Here,

15   Defendant has not provided a particular need for his request as it relates to the

16   grand jurors’ identities.

17         However, attendance records that are redacted for personal identifying

18   information—such that Defense counsel can track whether a particular juror was

19   excused and substituted but not discern her actual identity—would not appear to

20   run afoul of the policies underlying the grand jury secrecy doctrine. Accord United


                                               18
                                                                                  20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.399 Page 19 of 29




 1   States v. Morrell-Corrada, Cr. No. 04-160 (PG), 2004 WL 7336971, at *3 (D.P.R.

 2   Nov. 9, 2004). Although Defendant is not entitled to a representative grand jury,

 3   the composition of the grand jury and reasons for absences would be relevant to

 4   determine whether COVID-19 caused the District to deviate from its jury selection

 5   plan. The Court therefore GRANTS in part Defendant’s request to the extent it

 6   seeks attendance records for March 15 through September 1, 2020. The Court will

 7   direct the Clerk to provide this information, to the extent it is available, with

 8   personal identifying information redacted.

 9   22) All persons who were selected to sit on the grand jury but were subsequently

10   replaced, and all persons selected to replace them. The data should include who

11   replaced whom, and whether the replacement juror was selected as an alternate

12   under Local Civil Rule 83.10(e)(7)(a) and/or Federal Rule of Criminal Procedure

13   6(a)(2).

14   ORDER: The Court GRANTS in part Defendant’s request for the same reasons as

15   Request #21. The Court will direct the Clerk to provide this information, to the

16   extent it is available, with personal identifying information redacted.

17   23) Any communications with grand jurors related to the COVID-19 pandemic.

18   (Mr. Ramirez-Ortiz does not seek any communications that were delivered “before

19   the grand jury” in the meaning of Rule 6(e), but instead seeks communications that

20   were made outside the jury room.)


                                                19
                                                                                   20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.400 Page 20 of 29




 1   ORDER: The Court finds this request relates to Defendant’s theory that COVID-

 2   19-related changes to the District’s procedures may have disparately impacted

 3   jurors or caused deviations from the jury selection plan, and thus appropriately

 4   falls under 18 U.S.C. § 1867(f). As to the Government’s objection, the Court fails

 5   to see how disclosure of precautions taken with respect to COVID-19, subject to a

 6   protective order, would risk jeopardizing the grand jurors’ ability to deliberate

 7   freely and have witnesses testify fully, as the Government suggests. Opp. at 21.

 8   The Court therefore GRANTS in part the request and directs the Clerk to provide

 9   any such communications that were made with the grand jury impaneled for

10   Defendant’s case.

11         2. Requests for Grand Jury Materials

12         Rule 6(e)(3)(E)(ii) holds that “[t]he court may authorize disclosure—at a

13   time, in a manner, and subject to any other conditions that it directs—of a grand

14   jury . . . at the request of a defendant who shows that a ground may exist to dismiss

15   the indictment because of a matter that occurred before a grand jury[.]” Fed. R.

16   Crim. P. 6(e)(3)(E)(ii).

17         Disclosure of grand jury proceedings is available only by court order, and a

18   defendant bears the burden of establishing a “particularized need” or “compelling

19   necessity” for disclosure which outweighs the policy of grand jury secrecy. Fed. R.

20   Cr. P. 6(e); Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211, 222 (1979).


                                              20
                                                                                 20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.401 Page 21 of 29




 1   “To make public any part of [the grand jury’s] proceedings would inevitably

 2   detract from its efficacy.” Pittsburgh Plate Glass Co. v. United States, 360 U.S.

 3   395, 400 (1959).

 4         “A trial judge should order disclosure of grand jury transcripts only when

 5   the party seeking them has demonstrated that a particularized need exists which

 6   outweighs the policy of secrecy.” United States v. Walczak, 783 F.2d 852, 857 (9th

 7   Cir. 1986) (internal citation and quotation omitted). “A defendant’s particularized

 8   need must be based on more than mere speculation.” United States v. Reed, 156

 9   F.3d 1241 (9th Cir. 1998) (citing id.).

10         “The proceedings before the grand jury are secret, but the ground rules by

11   which the grand jury conducts those proceedings are not.” United States v. Alter,

12   482 F.2d 1016, 1029 n.21 (9th Cir. 1973). In the context of “grand jury ministerial

13   records,” the Ninth Circuit has recognized a public right, “subject to the rule of

14   grand jury secrecy, of access to the ministerial records in the files of the district

15   court having jurisdiction of the grand jury.” In re Special Grand Jury, 674 F.2d at

16   780-81.

17         Here, Defendant has requested access to “any and all information concerning

18   any procedural changes to the grand jury as a result of the COVID-19 pandemic,

19   between January 2020 and the present,” including but not limited to: (a) “the

20   charges, instructions, and directions grand jurors have received regarding their


                                                21
                                                                                   20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.402 Page 22 of 29




 1   ability to request witnesses or evidence,” (b) “the charges, instructions, and

 2   directions grand jurors have received regarding whether there are any limitations

 3   on which witnesses or evidence the grand jury may request, e.g., whether they are

 4   permitted to call non-government witnesses,” (c) “the charges, instructions, or

 5   directions grand jurors received for the process by which they may call non-

 6   government witnesses during the pandemic,” (d) “a transcript of the instructions

 7   given in his case,” (e) “whether witnesses testify in person, over video or

 8   teleconference, or both,” (f) “whether video teleconferencing or teleconferencing is

 9   utilized in any other way for grand jury proceedings,” and (g) “what precautions

10   are taken to protect live witnesses before the grand jury from spreading or

11   contracting the virus.” Mot. at 17.

12         Charges, Instructions and Directions Grand Jurors received

13         In requests (a), (b), (c) and (e), Defendant requests charges, instructions, and

14   directions grand jurors received regarding (a) their ability to request witnesses or

15   evidence; (b) whether there are any limitations on which witnesses or evidence the

16   grand jury may request; (c) the process by which they may call non-government

17   witnesses during the pandemic; and (e) whether witnesses may testify in person,

18   over video or teleconference, or both. The United States opposes each request on

19   the grounds that Defendant seeks information concerning matters occurring before

20   the grand jury, which are presumed secret pursuant to Rule 6(e). Opp. at 25-27.


                                               22
                                                                                   20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.403 Page 23 of 29




 1         While the proceedings before the grand jury are secret, “the grounds rules by

 2   which the grand jury conducts those proceedings are not.” Alter, 482 F.2d at 1029

 3   n.21. Accordingly, the defense is entitled to impaneling instructions given to the

 4   grand jury by the court at the time it was impaneled. Further, defendant is entitled

 5   to any supplemental or modifying instructions. United States v. Gibbs, No. 20-CR-

 6   2237-BTM, ECF No. 34 (S.D. Cal. Jan 25, 2021) (if defendant is entitled to initial

 7   impaneling instructions, by reasonable extension, he is entitled to supplemental

 8   instructions.)

 9         Accordingly, the Court concludes that Defendant is entitled to (i) the May

10   14, 2020 letter from the Chief Judge to the grand jury, and its attachment, (ii) any

11   written supplements thereto, and (iii) any general non-case specific instructions by

12   an Assistant U.S. Attorney as to the procedures of the grand jury proceedings

13   during the COVID-19 pandemic—including any general instructions relating to the

14   grand jury’s ability to call witnesses and request evidence—made to this specific

15   impaneled grand jury, from May 20, 2020 to the day of the indictment. This will

16   not be unduly burdensome for the Government given the limited time frame

17   implicated in this case, as grand jury proceedings were suspended from March 17,

18   2020 to May 20, 2020, and Defendant was indicted on September 1, 2020.

19         However, Defendant is not entitled to any case-specific instructions by an

20   Assistant U.S. Attorney to the grand jury as to their ability to call witnesses and


                                               23
                                                                                 20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.404 Page 24 of 29




 1   request evidence given that Defendant has not demonstrated a non-speculative

 2   particularized need. See United States v. Stepanyan, No. CR 15-0234 CRB (JSC),

 3   2016 WL 4398281, at *2 (N.D. Cal. Aug. 18, 2016) (“courts have uniformly

 4   rejected the argument that the government’s . . . remarks to the grand jury are not

 5   entitled to secrecy”).

 6         The transcript of Instructions Given in Defendant’s Case

 7         Defendant requests “a transcript of the instructions given in this case.” (Mot.

 8   at 17.) The Government opposes this request “as it seeks matters occurring before

 9   the grand jury, which are presumed secret under Rule 6(e).” Opp. at 27. While the

10   Ninth Circuit has not decided the issue of whether legal instructions to a grand jury

11   are afforded a presumption of secrecy, district courts have split on the issue.

12   Compare United States v. Morales, Cr. No. S-05-0443 WBS, 2007 WL 628678, at

13   *4 (E.D. Cal. Feb. 28, 2007) (“defendant suggests that he need not make a showing

14   of particularized need at all, because the instructions are not covered by grand jury

15   secrecy. . . . [Alter] provides little support for defendant’s claim that the

16   prosecutor’s legal instructions are similarly not covered by grand jury secrecy.”)

17   with United States v. Belton, No. 14–cr–00030–JST, 2015 WL 1815273, at *3

18   (N.D. Cal. Apr. 21, 2015) (“The legal instructions given to the grand jury

19   regarding the charges on which they are deliberating are a part of the ‘ground

20   rules’ by which the grand jury conducts its proceedings.”).


                                                24
                                                                                     20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.405 Page 25 of 29




 1         Ultimately, it is the substance of the instructions that will determine whether

 2   the legal instructions provided by the prosecutor to the grand jury are the kind of

 3   ground rules subject to disclosure, or whether they go to the substance of the grand

 4   jury’s deliberation and are therefore afforded a presumption of secrecy. Following

 5   the procedure employed by Judge Barry Ted Moskowitz in United States Gibbs,

 6   the Court will conduct an in camera review of the transcript of the grand jury

 7   proceedings in this case so that it can determine whether disclosure of the

 8   transcript of the instructions in this case is appropriate.

 9         Information re: Precautions and Utilization of Teleconferencing

10         Defendant requests information regarding “whether video teleconferencing

11   or teleconferencing is utilized in any other way for grand jury proceedings.” Mot.

12   at 17. Defendant also seeks information regarding “what precautions are taken to

13   protect live witnesses before the grand jury from spreading or contracting the

14   virus.” Mot. at 17. The Government responds that all grand jury testimony in this

15   case was conducted in-person. Opp. at 27. Further, the Government argues that

16   Defendant has failed to offer any authority to overcome the presumption that the

17   grand jury properly performed it duties.

18         The Court finds that the requests are MOOT and, otherwise, to the extent

19   that Defendant seeks the additional grand jury information, he has failed to show

20   that the information would be relevant to a motion to dismiss the indictment or that


                                                25
                                                                                   20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.406 Page 26 of 29




 1   he is entitled to the information.

 2      D. CONCLUSION

 3         For the foregoing reasons, Defendant Ramirez’ Motion for Access to

 4   Records is GRANTED IN PART and DENIED IN PART. Further, the motion

 5   for grand jury discovery is GRANTED IN PART and DENIED IN PART.

 6         The Court directs the Government to produce to Defendant the impaneling

 7   instructions given to the grand jury in this case at the time it was impaneled on

 8   November 19, 2019. Also, the Government is to produce to Defendant the

 9   supplemental grand jury instructions given to the grand jurors by way of the May

10   14, 2020 Letter by the Chief Judge and its attached COVID-19 Precautions, and

11   any written supplement thereto. Next, the Government is to produce to Defendant

12   any general instructions by an Assistant U.S. Attorney to the impaneled grand jury

13   of this case, from May 20, 2020 to the day of the indictment on September 1, 2020,

14   as to procedures before the grand jury in response to the COVID-19 pandemic—

15   including general non-case specific instructions relating to the grand jury’s ability

16   to call witnesses and request evidence. The Court will find it sufficient for an email

17   to be sent by the prosecutor in this case to any Assistant U.S. Attorney who

18   presented cases before this grand jury during the identified time period, asking

19   whether they gave this grand jury any general instructions on how they would

20   proceed in light of the COVID-19 pandemic, including instructions on jurors’


                                               26
                                                                                 20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.407 Page 27 of 29




 1   ability to call witnesses and request evidence. If an Assistant U.S. Attorney replies

 2   in the affirmative, the transcript of those instructions must be obtained and be

 3   provided to the defense counsel. To the extent the Government believes any

 4   instructions are case-specific as opposed to general instructions, the Government

 5   may submit them to the Court for in camera review.

 6         Further, the Court directs the Clerk to provide the JSSA information

 7   identified above within four weeks of the date of this Order. Defense counsel shall

 8   confer with the Clerk’s Office to make arrangements to review the materials

 9   requested in Request #18.

10         The JSSA materials disclosed pursuant to this order shall be subject to the

11   following protective order:

12         1. The materials may be used only by counsel, their legal staff and experts in

13         connection with the preparation and/or litigation of a motion in this case

14         challenging the District’s jury selection procedures and may not be

15         disclosed. The materials may not be used for purposes of jury selection, trial,

16         or any other matter other than the preparation and/or litigation of a motion in

17         this case challenging the District’s jury selection procedures.

18         2. The materials either must be returned to the Court at the commencement

19         of jury selection, or counsel, their staff, and their experts and consultants

20         must certify that the materials have been destroyed and that no materials


                                               27
                                                                                  20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.408 Page 28 of 29




 1        have been retained in any duplicative form.

 2        3. The Clerk of the Court shall file a SEALED copy of the records on the

 3        docket for purposes of maintaining a record of the production.

 4        4. Consistent with 28 U.S.C. § 1867(f), the materials may not be disclosed,

 5        shown or distributed in any manner to third parties, except experts and

 6        consultants. Similarly, the materials may only be disclosed to individuals

 7        who have a need to view the materials “as may be necessary in the

 8        preparation or presentation of” a motion to dismiss on the ground of

 9        “substantial failure to comply with the provisions of this title in selecting the

10        grand or petit jury.” 28 U.S.C. § 1867.

11        5. Defendant shall not possess the materials at any time, except when

12        reviewing the materials with counsel. The materials may not be carried into

13        or reviewed in any detention facility or residence of the defendant. The

14        materials may be reviewed by defendant, if in custody or under home

15        detention, by whatever approved arrangements can be made with the Bureau

16        of Prisons or Pretrial Services to facilitate any such review, including video

17        or audio conference procedures that have been utilized during the current

18        COVID-19 pandemic.

19        6. Every attorney who accesses the materials is personally responsible not

20        only for his or her compliance with this Protective Order, but also his or her


                                              28
                                                                                 20cr2667-GPC
     Case 3:20-cr-02667-GPC Document 39 Filed 04/28/21 PageID.409 Page 29 of 29




 1        client’s compliance with the requirements of this Protective Order and

 2        compliance by any staff member, expert, or other person who is shown the

 3        materials consistent with the parameters of this Order.

 4        7. Materials that have been identified as available for review in the Clerk’s

 5        Office may not be removed from the Clerk’s Office. Because these

 6        documents may contain personal identifying information, these documents

 7        shall not be subject to review by Defendant directly. Counsel shall not

 8        record in any manner any personal identifying information that appears in

 9        these documents.

10        8. Counsel, their staff, experts, consultants, defendant, and the government

11        are reminded that “[a]ny person who discloses the contents of any record or

12        paper in violation of this subsection may be fined not more than $1,000 or

13        imprisoned not more than one year, or both.” 28 U.S.C. § 1867(f).

14        IT IS SO ORDERED.

15   Dated: April 28, 2021
16

17

18

19

20


                                             29
                                                                               20cr2667-GPC
